DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/30/2020 and 06/25/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,680,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jadran Adrian Mihailovic on 06/10/2022.
The application has been amended as follows: Claim 1 is amended to recite: A driver circuit for a switch controller to control a power switch, the driver circuit comprising:
an on-state driver coupled to receive an on signal, wherein the on-state driver outputs a first control signal to turn ON the power switch in response to the on signal and the first control signal is substantially equal to a high threshold;
an off-state driver coupled to receive an off signal, wherein the off-state driver outputs the first control signal to turn OFF the power switch in response to the off signal and the first control signal is substantially equal to a low threshold; and
a soft shutdown circuit coupled to receive the first control signal, wherein the soft shutdown circuit regulates the first control signal in a closed loop in response to a fault condition, wherein the soft shutdown circuit decreases the first control signal to a mid-threshold from the high threshold for a period of time and then decreases the first control signal to the low threshold, wherein the period of time ends in response to an end of a Miller plateau of the power switch,	wherein the soft shutdown circuit detects the end of the Miller plateau of the power switch when the off signal reaches a first threshold.

Claim 3 is amended to recite: The driver circuit of claim 1, wherein the off-state driver further includes a transistor, wherein the soft shutdown circuit is coupled to receive a gate signal representative of a gate current or a gate voltage of the transistorClaim 11 is amended to recite: A method for turning off a semiconductor switch, comprising:
generating a control-input reference signal;
adjusting a resistance of an element having a variable resistance in response to the control-input reference signal in a closed control loop in order to turn off the semiconductor switch, wherein the element is coupled to a control input of the semiconductor switch;
detecting an end of a Miller plateau in a control input voltage or in a control input current of the semiconductor switch; and
reducing a level of the control-input reference signal in response to a detection of the end of the Miller plateau at a predetermined rate,
wherein the end of the Miller plateau is detected on a basis of a voltage at the control input of the element falling below a predetermined signal level, and wherein the predetermined signal level is determined by a reference current and a second element that is based on a same technology as the element having a variable resistance.Claim 14 is amended to recite: The method of claim 11, wherein the predetermined signal level is in a range of 50% to 150% of an expected gate threshold voltage of the element having a variable resistance.Claims 2, 12, and 13 are canceled.

Allowable Subject Matter
Claims 1, 3-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1 and 3-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the soft shutdown circuit detects the end of the Miller plateau of the power switch when the off signal reaches a first threshold. The closest prior art references of record are Kikuchi U.S. Patent Application 2017/0214313 (hereinafter “Kikuchi”), Komatsu et al. U.S. Patent Application 2012/0249020 (hereinafter “Komatsu”), Merilinna U.S. Patent Application 2008/0266727 (hereinafter “Merilinna”), Wasekura U.S. Patent No. 8,717,068 (hereinafter “Wasekura”), Thiele U.S. Patent Application 7,821,319 (hereinafter “Thiele”), Otoshi et al. U.S. Patent No. 7,276,954 (hereinafter “Otoshi”), and Nakamura et al. U.S. Patent No. 6,288,501 (hereinafter “Nakamura”). However, Kikuchi, Komatsu, Merilinna, Wasekura, Thiele, Otoshi, and Nakamura do not teach wherein the soft shutdown circuit detects the end of the Miller plateau of the power switch when the off signal reaches a first threshold. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kikuchi, Komatsu, Merilinna, Wasekura, Thiele, Otoshi, and/or Nakamura to arrive at the claimed invention. Refer also to the Non-Final Rejection mailed 09/13/2019 and Notice of Allowance mailed 02/03/2020 in Application 15/785816 and the Notice of Allowance mailed 08/04/2017 in Application 14/744862.	Claims 11 and 14-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially detecting an end of a Miller plateau in a control input voltage or in a control input current of the semiconductor switch; and reducing a level of the control-input reference signal in response to a detection of the end of the Miller plateau at a predetermined rate, wherein the end of the Miller plateau is detected on a basis of a voltage at the control input of the element falling below a predetermined signal level, and wherein the predetermined signal level is determined by a reference current and a second element that is based on a same technology as the element having a variable resistance. The closest prior art references of record are Kikuchi, Komatsu, Merilinna, Wasekura, Thiele, Otoshi, and Nakamura. However, Kikuchi, Komatsu, Merilinna, Wasekura, Thiele, Otoshi, and Nakamura do not teach detecting an end of a Miller plateau in a control input voltage or in a control input current of the semiconductor switch; and reducing a level of the control-input reference signal in response to a detection of the end of the Miller plateau at a predetermined rate, wherein the end of the Miller plateau is detected on a basis of a voltage at the control input of the element falling below a predetermined signal level, and wherein the predetermined signal level is determined by a reference current and a second element that is based on a same technology as the element having a variable resistance. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikuchi, Komatsu, Merilinna, Wasekura, Thiele, Otoshi, and/or Nakamura to arrive at the claimed invention. Refer also to the Non-Final Rejection mailed 09/13/2019 and Notice of Allowance mailed 02/03/2020 in Application 15/785816 and the Notice of Allowance mailed 08/04/2017 in Application 14/744862.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839